Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 1 of 17 Page ID #:339




  1    Kevin D. Hughes (Bar No. 188749)
       FOUNDATION LAW GROUP LLP
  2    1999 Avenue of the Stars, Suite 1100
       Los Angeles, CA 90067
  3    Tel: 424.253.1266
       Email: kevin@foundationlaw.com
  4
       Amiad Kushner (pro hac vice)
  5    Jake Nachmani (pro hac vice)
       SEIDEN LAW GROUP LLP
  6    469 Seventh Avenue 5th Fl.
       New York, NY 10018
  7    Tel: 646.766.1914
       Email: akushner@seidenlawgroup.com
  8            jnachmani@seidenlawgroup.com
  9    Attorneys for Plaintiff/Counter-Defendant Hong Liu
 10    LAUREN E. GROCHOW, Bar No. 293601
       lauren.grochow@troutman.com
 11    TROUTMAN PEPPER HAMILTON SANDERS LLP
       5 Park Plaza, Suite 1400
 12    Irvine, CA 92614-2545
       Telephone: 949.622.2700
 13
       Attorneys for Defendants SMART KING LTD., JIAWEI
 14    WANG, and CHAOYING DENG and Defendant and
       Counterclaimant FARADAY&FUTURE INC.
 15    (signature block continued on next page)
 16
                                 UNITED STATES DISTRICT COURT
 17
                            CENTRAL DISTRICT OF CALIFORNIA
 18

 19    HONG LIU,                                  CASE NO. 2:20-cv-08035-SVW-JPR
 20                 Plaintiff,                    Honorable Stephen V. Wilson
 21          v.                                   (Discovery Matters Referred to Honorable
                                                  Jean P. Rosenbluth)
 22    FARADAY&FUTURE INC., SMART
       KING LTD., JIAWEI WANG, and
 23    CHAOYING DENG.                             STIPULATED PROTECTIVE ORDER
 24                 Defendants.
 25

 26

 27

 28
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 2 of 17 Page ID #:340



       FARADAY&FUTURE INC.,
  1
                   Counterclaimant,
  2
             v.
  3
       HONG LIU,
  4
                   Counter-Defendant.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                            2
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 3 of 17 Page ID #:341




  1    DANIEL N. ANZISKA, Pro Hac Vice
       daniel.anziska@troutman.com
  2    TROUTMAN PEPPER HAMILTON SANDERS LLP
  3    875 Third Avenue
       New York, NY 10022
  4    Telephone: 212.704.6000
       Facsimile: 212.704.6288
  5
       MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
  6    mackenzie.willow-johnson@troutman.com
       TROUTMAN PEPPER HAMILTON SANDERS LLP
  7    305 Church at North Hills Street, Suite 1200
       Raleigh, NC 27609
  8    Telephone: 919.740.9949
  9
       Attorneys for Defendants SMART KING LTD., JIAWEI
 10    WANG, and CHAOYING DENG and Defendant and
       Counterclaimant FARADAY&FUTURE INC.
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 4 of 17 Page ID #:342




  1    1.     INTRODUCTION
  2           1.1    PURPOSES AND LIMITATIONS
  3           Discovery in this action may involve production of confidential, proprietary,
  4    or private information for which special protection from public disclosure and from
  5    use for any purpose other than prosecuting this litigation may be warranted.
  6    Accordingly, the Parties hereby stipulate to and petition the Court to enter the
  7    following Stipulated Protective Order. The Parties acknowledge that this Order
  8    does not confer blanket protections on all disclosures or responses to discovery and
  9    that the protection it affords from public disclosure and use extends only to the
 10    limited information or items that are entitled to confidential treatment under the
 11    applicable legal principles. The Parties further acknowledge, as set forth in Section
 12    12.3 below, that this Order does not entitle them to file Confidential Information
 13    under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
 14    and the standards that will be applied when a Party seeks permission from the Court
 15    to file material under seal.
 16           1.2    GOOD CAUSE STATEMENT
 17           The parties enter into this Order for good cause. The subject matter of this
 18    case may involve confidential employment agreements, confidential financial
 19    records, and private corporate transactions. The Parties anticipate that discovery
 20    may involve the production of confidential financial records, corporate documents,
 21    and private medical records, the public disclosure of which could harm the Parties.
 22    2.     DEFINITIONS
 23           2.1    Action: This action, case number 2:20-cv-08035, pending in the United
 24    States District Court for the Central District of California.
 25           2.2    Challenging Party: a Party or Nonparty that challenges the designation
 26    of information or items under this Order.
 27           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 28    how it is generated, stored, or maintained) or tangible things that qualify for
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 5 of 17 Page ID #:343




  1    protection under Federal Rule of Civil Procedure 26(c) and as specified above in the
  2    Good Cause Statement.
  3           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  4    their support staff).
  5           2.5    Designating Party: a Party or Nonparty that designates information or
  6    items that it produces in disclosures or in responses to discovery as
  7    “CONFIDENTIAL.”
  8           2.6    Disclosure or Discovery Material: all items or information, regardless
  9    of the medium or manner in which it is generated, stored, or maintained (including,
 10    among other things, testimony, transcripts, and tangible things), that are produced or
 11    generated in disclosures or responses to discovery in this matter.
 12           2.7    Expert: a person with specialized knowledge or experience in a matter
 13    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 14    an expert witness or as a consultant in this action.
 15           2.8    House Counsel: attorneys who are employees of a Party to this Action.
 16    House Counsel does not include Outside Counsel of Record or any other outside
 17    counsel.
 18           2.9    Nonparty: any natural person, partnership, corporation, association, or
 19    other legal entity not named as a Party to this action.
 20           2.10 Outside Counsel of Record: attorneys who are not employees of a
 21    Party to this Action but are retained to represent or advise a Party and have appeared
 22    in this Action on behalf of that Party or are affiliated with a law firm that has
 23    appeared on behalf of that Party, including support staff.
 24           2.11 Party: any Party to this Action, including all of its officers, directors,
 25    employees, consultants, retained experts, and Outside Counsel of Record (and their
 26    support staffs).
 27

 28
                                                   5
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 6 of 17 Page ID #:344




  1          2.12 Producing Party: a Party or Nonparty that produces Disclosure or
  2    Discovery Material in this Action.
  3          2.13 Professional Vendors: persons or entities that provide litigation
  4    support services (for example, photocopying, videotaping, translating, preparing
  5    exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
  6    medium) and their employees and subcontractors.
  7          2.14 Protected Material: any Disclosure or Discovery Material that is
  8    designated as “CONFIDENTIAL.”
  9          2.15 Receiving Party: a Party that receives Disclosure or Discovery
 10    Material from a Producing Party.
 11    3.    SCOPE
 12          The protections conferred by this Stipulation and Order cover not only
 13    Protected Material (as defined above) but also any information copied or extracted
 14    from Protected Material; all copies, excerpts, summaries, or compilations of
 15    Protected Material; and any testimony, conversations, or presentations by Parties or
 16    their Counsel that might reveal Protected Material.
 17          Any use of Protected Material at trial will be governed by the orders of the
 18    trial judge. This Order does not govern the use of Protected Material at trial.
 19    4.    DURATION
 20          Even after final disposition of this litigation, the confidentiality obligations
 21    imposed by this Order will remain in effect until a Designating Party agrees
 22    otherwise in writing or a court order otherwise directs. Final disposition is the later
 23    of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
 24    or (2) final judgment after the completion and exhaustion of all appeals, rehearings,
 25    remands, trials, or reviews of this Action, including the time limits for filing any
 26    motions or applications for extension of time under applicable law.
 27

 28
                                                  6
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 7 of 17 Page ID #:345




  1    5.    DESIGNATING PROTECTED MATERIAL
  2          5.1      Each Party or Nonparty that designates information or items for
  3    protection under this Order must take care to limit any such designation to specific
  4    material that qualifies under the appropriate standards. The Designating Party must
  5    designate for protection only those parts of material, documents, items, or oral or
  6    written communications that qualify so that other portions of the material,
  7    documents, items, or communications for which protection is not warranted are not
  8    swept unjustifiably within the ambit of this Order.
  9          Mass, indiscriminate, or routinized designations are prohibited. Designations
 10    that are shown to be clearly unjustified or that have been made for an improper
 11    purpose (for example, to unnecessarily encumber the case-development process or
 12    to impose unnecessary expenses and burdens on other parties) may expose the
 13    Designating Party to sanctions.
 14          If it comes to a Designating Party’s attention that information or items it
 15    designated for protection do not qualify for that level of protection, that Designating
 16    Party must promptly notify all other Parties that it is withdrawing the inapplicable
 17    designation.
 18          5.2      Except as otherwise provided in this Order, Disclosure or Discovery
 19    Material that qualifies for protection under this Order must be clearly so designated
 20    before the material is disclosed or produced.
 21          Designation in conformity with this Order requires the following:
 22          (a) for information in documentary form (for example, paper or electronic
 23    documents but excluding transcripts of depositions or other pretrial or trial
 24    proceedings), the Producing Party must affix at a minimum the legend
 25    “CONFIDENTIAL” to each page that contains Protected Material. If only a portion
 26    or portions of the material on a page qualify for protection, the Producing Party
 27

 28
                                                  7
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 8 of 17 Page ID #:346




  1    must clearly identify the protected portion(s) (for example, by making appropriate
  2    markings in the margins).
  3                  A Party or Nonparty that makes original documents available for
  4    inspection need not designate them for protection until after the inspecting Party has
  5    indicated which documents it would like copied and produced. During the
  6    inspection and before the designation, all material made available for inspection
  7    must be treated as “CONFIDENTIAL.” After the inspecting Party has identified the
  8    documents it wants copied and produced, the Producing Party must determine which
  9    documents, or portions thereof, qualify for protection under this Order. Then,
 10    before producing the specified documents, the Producing Party must affix the
 11    “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
 12    portion or portions of the material on a page qualify for protection, the Producing
 13    Party also must clearly identify the protected portion(s) (for example, by making
 14    appropriate markings in the margins).
 15          (b) for testimony given in depositions, the Designating Party must identify
 16    the Disclosure or Discovery Material that is protected on the record, before the close
 17    of the deposition.
 18          (c) for information produced in some form other than documentary and for
 19    any other tangible items, the Producing Party must affix in a prominent place on the
 20    exterior of the container or containers in which the information is stored the legend
 21    “CONFIDENTIAL.” If only a portion or portions of the information warrant
 22    protection, the Producing Party, to the extent practicable, must identify the protected
 23    portion(s).
 24    5.3   If timely corrected, an inadvertent failure to designate qualified information
 25    or items does not, standing alone, waive the Designating Party’s right to secure
 26    protection under this Order for that material. On timely correction of a designation,
 27    the Receiving Party must make reasonable efforts to assure that the material is
 28
                                                  8
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 9 of 17 Page ID #:347




  1    treated in accordance with the provisions of this Order.
  2    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  3          6.1    Any Party or Nonparty may challenge a designation of confidentiality
  4    at any time consistent with the Court’s scheduling order.
  5          6.2    The Challenging Party must initiate the dispute-resolution process (and,
  6    if necessary, file a discovery motion) under Local Rule 37.
  7          6.3    The burden of persuasion in any such proceeding is on the Designating
  8    Party. Frivolous challenges, and those made for an improper purpose (for example,
  9    to harass or impose unnecessary expenses and burdens on other parties), may expose
 10    the Challenging Party to sanctions. Unless the Designating Party has waived or
 11    withdrawn the confidentiality designation, all parties must continue to afford the
 12    material in question the level of protection to which it is entitled under the
 13    Producing Party’s designation until the Court rules on the challenge.
 14    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 15          7.1    A Receiving Party may use Protected Material that is disclosed or
 16    produced by another Party or by a Nonparty in connection with this Action only for
 17    prosecuting, defending, or attempting to settle this Action. Such Protected Material
 18    may be disclosed only to the categories of people and under the conditions described
 19    in this Order. When the Action has been terminated, a Receiving Party must comply
 20    with the provisions of Section 13 below (FINAL DISPOSITION).
 21          Protected Material must be stored and maintained by a Receiving Party at a
 22    location and in a manner sufficiently secure to ensure that access is limited to the
 23    people authorized under this Order.
 24          7.2    Unless otherwise ordered by the Court or permitted in writing by the
 25    Designating Party, a Receiving Party may disclose any information or item
 26    designated “CONFIDENTIAL” only to the following people:
 27

 28
                                                   9
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 10 of 17 Page ID #:348




   1            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   2   well as employees of that Outside Counsel of Record to whom it is reasonably
   3   necessary to disclose the information for this Action;
   4            (b) the officers, directors, and employees (including House Counsel) of
   5   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   6            (c) Experts (as defined in this Order) of the Receiving Party to whom
   7   disclosure is reasonably necessary for this Action and who have signed the
   8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   9            (d) the Court and its personnel;
  10            (e) court reporters and their staff;
  11            (f) professional jury or trial consultants, mock jurors, and Professional
  12   Vendors to whom disclosure is reasonably necessary for this Action and who have
  13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  14            (g) the author or recipient of a document containing the information or a
  15   custodian or other person who otherwise possessed or knew the information;
  16            (h) during their depositions, witnesses and attorneys for witnesses to
  17   whom disclosure is reasonably necessary, provided that the deposing party requests
  18   that the witness sign the form attached as Exhibit A hereto and the witnesses will
  19   not be permitted to keep any confidential information unless they sign the form,
  20   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
  21   transcribed deposition testimony or exhibits to depositions that reveal Protected
  22   Material may be separately bound by the court reporter and may not be disclosed to
  23   anyone except as permitted under this Order; and
  24            (i) any mediator or settlement officer, and their supporting personnel,
  25   mutually agreed on by any of the Parties engaged in settlement discussions or
  26   appointed by the Court.
  27

  28
                                                 10
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 11 of 17 Page ID #:349




   1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   2   IN OTHER LITIGATION
   3         If a Party is served with a subpoena or a court order issued in other litigation
   4   that compels disclosure of any information or items designated in this Action as
   5   “CONFIDENTIAL,” that Party must
   6             (a) promptly notify in writing the Designating Party. Such notification
   7   must include a copy of the subpoena or court order unless prohibited by law;
   8             (b) promptly notify in writing the party who caused the subpoena or order
   9   to issue in the other litigation that some or all of the material covered by the
  10   subpoena or order is subject to this Protective Order. Such notification must include
  11   a copy of this Order; and
  12             (c) cooperate with respect to all reasonable procedures sought to be
  13   pursued by the Designating Party whose Protected Material may be affected.
  14         If the Designating Party timely seeks a protective order, the Party served with
  15   the subpoena or court order should not produce any information designated in this
  16   action as “CONFIDENTIAL” before a determination on the protective-order request
  17   by the relevant court unless the Party has obtained the Designating Party’s
  18   permission. The Designating Party bears the burden and expense of seeking
  19   protection of its Confidential Material, and nothing in these provisions should be
  20   construed as authorizing or encouraging a Receiving Party in this Action to disobey
  21   a lawful directive from another court.
  22   9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
  23   PRODUCED IN THIS LITIGATION
  24             (a) The terms of this Order are applicable to information produced by a
  25   Nonparty in this Action and designated as “CONFIDENTIAL.” Such information is
  26   protected by the remedies and relief provided by this Order. Nothing in these
  27

  28
                                                  11
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 12 of 17 Page ID #:350




   1   provisions should be construed as prohibiting a Nonparty from seeking additional
   2   protections.
   3             (b) In the event that a Party is required by a valid discovery request to
   4   produce a Nonparty’s Confidential Information in its possession and the Party is
   5   subject to an agreement with the Nonparty not to produce the Nonparty’s
   6   Confidential Information, then the Party must
   7                  (1) promptly notify in writing the Requesting Party and the Nonparty
   8   that some or all of the information requested is subject to a confidentiality
   9   agreement with a Nonparty;
  10                  (2) promptly provide the Nonparty with a copy of this Order, the
  11   relevant discovery request(s), and a reasonably specific description of the
  12   information requested; and
  13                  (3) make the information requested available for inspection by the
  14   Nonparty, if requested.
  15             (c) If the Nonparty fails to seek a protective order within 21 days of
  16   receiving the notice and accompanying information, the Receiving Party may
  17   produce the Nonparty’s Confidential Information responsive to the discovery
  18   request. If the Nonparty timely seeks a protective order, the Receiving Party must
  19   not produce any information in its possession or control that is subject to the
  20   confidentiality agreement with the Nonparty before a ruling on the protective-order
  21   request. Absent a court order to the contrary, the Nonparty must bear the burden
  22   and expense of seeking protection of its Protected Material.
  23   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  24         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
  25   Protected Material to any person or in any circumstance not authorized under this
  26   Order, the Receiving Party must immediately notify the Designating Party in writing
  27   of the unauthorized disclosures, use its best efforts to retrieve all unauthorized
  28
                                                  12
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 13 of 17 Page ID #:351




   1   copies of the Protected Material, inform the person or people to whom unauthorized
   2   disclosures were made of the terms of this Order, and ask that person or people to
   3   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
   4   as Exhibit A.
   5   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   6   PROTECTED MATERIAL
   7         When a Producing Party gives notice to Receiving Parties that certain
   8   inadvertently produced material is subject to a claim of privilege or other protection,
   9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  10   Procedure 26(b)(5)(B).
  11   12.   MISCELLANEOUS
  12         12.1 Nothing in this Order abridges the right of any person to seek its
  13   modification by the Court.
  14         12.2 By stipulating to the entry of this Order, no Party waives any right it
  15   otherwise would have to object to disclosing or producing any information or item
  16   on any ground not addressed in this Order. Similarly, no Party waives any right to
  17   object on any ground to use in evidence of any of the material covered by this
  18   Order.
  19         12.3 A Party that seeks to file under seal any Protected Material must
  20   comply with Civil Local Rule 79-5. Protected Material may be filed under seal only
  21   pursuant to a court order authorizing the sealing of the specific Protected Material at
  22   issue. If a Party's request to file Protected Material under seal is denied, then the
  23   Receiving Party may file the information in the public record unless otherwise
  24   instructed by the Court.
  25   13.   FINAL DISPOSITION
  26         After the final disposition of this Action, as defined in paragraph 4, within 60
  27   days of a written request by the Designating Party, each Receiving Party must return
  28
                                                  13
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 14 of 17 Page ID #:352




   1   all Protected Material to the Producing Party or destroy such material. As used in
   2   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   3   summaries, and any other format reproducing or capturing any of the Protected
   4   Material. Whether the Protected Material is returned or destroyed, the Receiving
   5   Party must submit a written certification to the Producing Party (and, if not the same
   6   person or entity, to the Designating Party) by the 60-day deadline that identifies (by
   7   category, when appropriate) all the Protected Material that was returned or
   8   destroyed and affirms that the Receiving Party has not retained any copies, abstracts,
   9   compilations, summaries, or any other format reproducing or capturing any of the
  10   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  11   archival copy of all pleadings; motion papers; trial, deposition, and hearing
  12   transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
  13   reports; attorney work product; and consultant and expert work product even if such
  14   materials contain Protected Material. Any such archival copies that contain or
  15   constitute Protected Material remain subject to this Order as set forth in Section 4
  16   (DURATION).
  17   14.   SANCTIONS
  18         Any willful violation of this Order may be punished by civil or criminal
  19   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
  20   other appropriate action at the discretion of the Court.
  21

  22

  23

  24

  25

  26

  27

  28
                                                  14
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 15 of 17 Page ID #:353




   1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   2

   3          2/23/21
       DATED: ___________                    ______________________________
                                             Attorneys for Plaintiff/Counter-Defendant
   4                                         HONG LIU
   5

   6

   7   DATED: ___________
              2/23/21                        ______________________________
                                             /s/ Lauren E. Grochow
                                             Attorneys for Defendants SMART KING
   8                                         LTD., JIAWEI WANG, and CHAOYING
                                             DENG and Defendant and
   9                                         Counterclaimant FARADAY&FUTURE
                                             INC.
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            15
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 16 of 17 Page ID #:354




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4         I, _____________________________ [full name], of _________________
   5   [full address], declare under penalty of perjury that I have read in its entirety and
   6   understand the Stipulated Protective Order that was issued by the U.S. District Court
   7   for the Central District of California on [date] in the case of Hong Liu v. Faraday &
   8   Future Inc., et al., C.D. Cal. Case No. 2:20-cv-08035-SVW-JPR. I agree to comply
   9   with and to be bound by all terms of this Stipulated Protective Order, and I
  10   understand and acknowledge that failure to so comply could expose me to sanctions
  11   and punishment, including contempt. I solemnly promise that I will not disclose in
  12   any manner any information or item that is subject to this Stipulated Protective
  13   Order to any person or entity except in strict compliance with the provisions of this
  14   Order.
  15         I further agree to submit to the jurisdiction of the U.S. District Court for the
  16   Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint __________________________ [full
  19   name] of _______________________________________ [full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28
                                                  16
Case 2:20-cv-08035-SVW-JPR Document 84 Filed 02/23/21 Page 17 of 17 Page ID #:355




   1   Signature: __________________________________
   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            17
